Citation Nr: 1640558	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  08-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 

INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from
April 1978 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision from the Department of Veteran's Affairs (VA) Regional Office
(RO) in Milwaukee, Wisconsin, which denied an increased rating, in excess of 10 percent, for varicocele.  An increased rating claim for testicle pain and swelling was received in July 2006.

In October 2015, the Board denied an increased rating in excess of 10 percent for varicocele.  Furthermore, the Board found that, under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), a claim for TDIU was reasonably raised by the record, and remanded the issue of entitlement to TDIU for development.   


FINDING OF FACT

The service-connected disabilities do not prevent the Veteran from obtaining or maintaining substantial gainful employment for the entire period on appeal from July 20, 2006.  


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102,
 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for TDIU, is in essence, a claim for an increased rating.  See Rice, 22 Vet. App. at 453-54.  

The Veteran was provided letters in August 2006, April 2007, and August 2008 that addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability.  Id.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, Social Security Administration (SSA) disability records, VA examination reports, lay statements, and a copy of the April 2014 Board hearing transcript.   

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.   § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in May 2007 and July 2014.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and provided opinions, including as to functional impairment.  

The Veteran testified at an April 2014 Board hearing before the undersigned Veterans Law Judge regarding the issue of an increased rating for the varicocele, and a transcript is of record.  The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems, including functional loss and effects of symptoms associated with the genitofemoral neuralgia, including any effects on the ability to work.  

Entitlement to TDIU

TDIU is granted when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 	 §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 		 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 	 38 C.F.R. § 4.16(a).  

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

The Board notes that the Veteran is in receipt of a 10 percent rating for varicocele, diagnosed as genitofemoral neuralgia, which is rated by analogy to neuritis of the ilio-inguinal nerve, and a noncompensable (0 percent) rating for erectile dysfunction.  Therefore, the Veteran does not meet the criteria for TDIU under 38 C.F.R. § 4.16(a).  

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran generally contends that he is unable to maintain employment due the service-connected disabilities.  In the July 2010 substantive appeal, the Veteran stated that his disabilities, including the ilio-inguinal nerve disability, have prevented him from being able to stand or walk for certain periods of time, which has made him unable to maintain short and long term employment.  The medical and lay evidence demonstrate that, throughout the period on appeal, the Veteran has reported that constant groin pain is at times sharp and radiates down the thigh, exacerbated by activity.  See e.g., May 2014 VA treatment notes, April 2014 Board hearing transcript, September 2008 VA treatment notes, August 2007 substantive appeal, May 2007 VA examination report, August 2007 M.E. and R.E. statements.  

After review of all the evidence, both medical and lay, the Board finds that the criteria for submission to the Director of Compensation and Pension Service for extraschedular consideration for TDIU under 38 C.F.R. § 4.16(b) have not been met.  

In July 2014, the Veteran was afforded a VA examination to help determine the current severity of the varicocele, diagnosed as genitofemoral neuralgia, and specifically addressing the symptoms of urinary dribbling, difficulty with urination, and incontinence.  The VA examiner noted that the Veteran developed symptoms of prostatism from benign prostatic hypertrophy in 2008, with symptoms of urgency, dribbling, and nocturia.  The VA examiner noted that the Veteran had been placed on alpha blockers to treat the prostate disorder, and there was significant improvement.  The VA examiner then opined that the etiology of the current voiding dysfunction manifested by urine leakage, hesitancy, slow stream, weak stream, and decreased force of stream was due to the benign prostate hypertrophy and not the chronic ilio-inguinal nerve disability.  The VA examiner opined that the varicocele affects the Veteran's ability to do work, but he is able to do sedentary work.  

VA treatment records show treatment for multiple nonservice-connected disabilities, including cervical stenosis, low back pain, upper and lower extremity radiculopathy, hip pain, alcohol dependence, gastroesophageal reflux disease, (GERD), shoulder pain, and major depression.  Regarding the service-connected ilio-inguinal neuralgia, VA treatment records reflect that the Veteran has had periodic treatment for genitofemoral neuralgia, including nerve block injections.  The Veteran stated that the pain travels down the thigh and is exacerbated by activity.  See May 2014 VA examination report.  

SSA records show that in September 2007 and February 2008 the Veteran filed claims for Social Security disability, which were denied in October 2007 and October 2009.  The Veteran reported constant pain in his groin, pain in his lower back and neck that radiates down his arms and legs, as well as forgetfulness from the medication; however, the Veteran reported that he was able to provide daily care for his mother, including cooking, cleaning, shopping, and assistance with activities of daily living.  SSA examiners diagnosed depression, adjustment disorder, alcohol abuse, substance abuse, degenerative disc disease of the lumbar and cervical spine, 

radiculopathy, and genitofemoral neuralgia (of which only the genitofemoral neuralgia is service-connected).  The SSA examiners additionally opined that the Veteran was able to perform unskilled, light work, as indicated by the fact that he is able to care for his mother.   

Based on all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the Veteran's service-connected disabilities of erectile dysfunction and ilio-inguinal nerve disability prevent obtaining or maintaining substantial gainful employment.  While the Veteran has asserted that he is unable to work, the Veteran has attributed unemployment to other, nonservice-connected disabilities, including a low back disability, a cervical spine disability, upper and lower extremity radiculopathy, and psychiatric disorders.  Furthermore, while the ultimate determination as to unemployability is an adjudicative decision and not a medical decision, the Board has considered the opinion of the July 2014 VA examiner that the Veteran is able to engage in sedentary work, and the opinions of the SSA examiners that the Veteran is able to perform unskilled, light work, and finds that the opinions have high probative value regarding the issue of employability, as they were based on review of the Veteran's medical history, considered the Veteran's lay statements, and the examiners provided a rationale for the opinions.  

While the Board acknowledges that the ilio-inguinal neuralgia causes functional impairment, the Veteran is compensated for the impact in earning capacity, as the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. 	 § 1155.  For these reasons, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for TDIU have not been met or more nearly 

approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

  
ORDER

TDIU is denied.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


